O’Brien, S.
This is a motion by a respondent in a discovery proceeding to compel the petitioner in such proceeding, the administrator of the estate, to serve a bill of particulars. The respondent in his answer in the discovery proceeding denies knowledge or possession of any property belonging to the decedent, except that he admits receipt of certain property which he claims to be a gift from *676the decedent. The burden of proving such gift is upon the respondent. A bill of particulars will not be ordered where the affirmative is upon the person demanding the particulars. (Matter of Ross, 115 Misc. 41; affd., 197 App. Div. 933.) Nor will a bill of particulars be ordered as to the other property claimed by the administrator to belong to the decedent since the proceeding is merely inquisitorial in its nature. The motion is, therefore, denied.
Submit order accordingly.